Citation Nr: 1216980	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-24 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a restoration of a 60 percent disability evaluation for diabetes mellitus, retinopathy, and cataracts.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active service from June 1969 until August 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which decreased the evaluation of the Veteran's diabetes mellitus, with sexual dysfunction, retinopathy and cataracts from a 60 percent disabling to 20 percent, effective September 1, 1999.  

In a March 2007 rating decision, the RO added the diabetic complication of cataracts as part of his diabetes mellitus, with sexual dysfunction and retinopathy.  As will be explained herein, the newly diagnosed cataracts are not pertinent to the question of whether the RO had previously clearly and unmistakably erroneously granted a 60 percent disability rating for the Veteran's diabetes mellitus, with sexual dysfunction and retinopathy, at the time of the July 2000 rating decision.

In the April 2012 written brief presentation, the Veteran's representative indicated that the issue of an increased, initial rating for the service-connected asbestosis was also on appeal.  Although the RO issued a statement of the case for that issue in June 2008, the Veteran specifically indicated that he was only appealing the diabetes mellitus issue in his August 2008 substantive appeal.  Neither the RO nor the Veteran has indicated that the asbestosis issue remained on appeal, and the April 2012 written brief presentation cannot be considered a timely substantive appeal for that issue.  As such, that claim is not currently before the Board.

The Board wishes to make it clear that this appeal does not involve an increased rating claim. The RO effectively denied the claim for an increased rating for diabetes mellitus, with sexual dysfunction and retinopathy in the March 2007 rating decision.  At that time, the RO explained that the Veteran did not warrant a disability rating in excess of 20 percent for that disability, in its discussion of why the Veteran's disability rating should be reduced from 60 percent.  The Veteran did not file a notice of disagreement with that determination and it is not currently before the Board.

The Veteran's representative, however, has raised claims for an increased rating for diabetes mellitus and an earlier effective date for the grant of special monthly compensation for loss of use of a creative organ in the April 2012 written brief presentation, but those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran's representative is also unclear as to whether the Veteran desires an increased rating for the service-connected asbestosis.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The July 2000 rating decision is clearly and unmistakably erroneous in that the RO incorrectly applied the provisions of Diagnostic Code 7913 and incorrectly granted a 60 percent evaluation for diabetes mellitus with sexual dysfunction and retinopathy.  

2. From September 1, 1999, the Veteran's diabetes mellitus, with sexual dysfunction and retinopathy, was principally manifested by requiring insulin and a restricted diet or oral hypoglycemic agent and restricted diet, with no regulation of activities.  


CONCLUSION OF LAW

The criteria for the restoration of a 60 percent disability rating for loss diabetes mellitus, with sexual dysfunction and retinopathy from September 1, 1999, are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.124a, Diagnostic Code 7913 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In regards to the reduction claim, when a reduction in an evaluation of a service-connected disability occurs, and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e).  That notice was provided in a March 2007 letter.  

After completing the predetermination procedures, VA must send a veteran written notice of the final action, which must set forth the reasons for the action and the evidence upon which the action is based. Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e).  VA provided the Veteran with written notice in a June 2007 rating decision.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the dispositive factual matters in the restoration claim pertains to documents that have been on file for many years.  There is no indication that there exists additional evidence that has not been associated with the claims file.  As the current issue is a legal matter, there is no need to obtain a VA compensation examination or medical opinion.  In order to determine whether a rating decision contained clear and unmistakable, a review the law and evidence which was before the rating board "at that time" must be undertaken. 38 C.F.R. § 3.104(a). "A determination that there was 'clear and unmistakable error' must be based on the record that existed at the time of the prior...decision." Russell v. Principi, 3 Vet. App. 310, 14 (1992) (en banc)).  Thus, VA's duties to notify and assist have been satisfied and the Board turns to an evaluation of the Veteran's claims on the merits of the claim.   

Applicable Law 
 
Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155. 

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error. Where evidence establishes such error, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision. Except as provided in paragraphs (d) and (e) of this section, where an award is reduced or discontinued because of administrative error or error in judgment, the provisions of § 3.500(b)(2) will apply. 38 C.F.R. § 3.105 (a). 

Whenever an adjudicative agency is of the opinion that a revision or an amendment of a previous decision is warranted, a difference of opinion being involved rather than a clear and unmistakable error, the proposed revision will be recommended to Central Office. A decision may be revised under § 3.2600, however, without being recommended to Central Office. 38 C.F.R. § 3.105(b). 

Where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105 (e). 

Merits of the Claim
 
The Veteran contends that his prior 60 percent disability rating for diabetes mellitus, with sexual dysfunction and retinopathy, should be restored effective from September 1, 1999.  

In the March 2007 rating decision, wherein the RO proposed reducing the Veteran's disability rating, the RO explained the basis for its reduction.  The RO noted that 
clear and unmistakable error had occurred when the Veteran received his original 60 percent evaluation by way of a July 2000 rating decision.  In July 2000, the RO granted that rating based on the Veteran's use of insulin three times daily and also granted separate compensable evaluations for neuropathy of the bilateral lower 
extremities.  In March 2007, the RO found such a grant to have been clearly and unmistakably in error as the usage of insulin three times daily would only warrant a 20 percent disability rating, under Diagnostic Code 7913, unless there was also regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

In the March 2007 rating decision, the RO found the Veteran's service treatment records and post service records to not reveal any episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The RO thus found the grant of a 60 percent disability rating to have been clearly and unmistakably in error. 

In a June 2007 rating decision, the RO reduced the Veteran's disability rating from 60 percent to 20 percent, for diabetes mellitus, with sexual dysfunction, retinopathy and cataracts.  The RO indicated that it had found a clear and unmistakable error in the July 2000 rating decision, wherein the RO had granted a 60 percent evaluation due to the use of insulin three times daily.  The RO again explained that such a use of insulin would only warrant a 20 percent evaluation.  The RO further noted that an evaluation of 20 percent is assigned if there is a requirement for insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  In contrast, a higher evaluation of 40 percent is not warranted unless insulin, restricted diet, and regulation of activities were required.  

Overall, the RO has essentially indicated that under Diagnostic Code 7913, the Veteran did not have a regulation of activities to warrant a disability rating in excess of 20 percent at the time of the July 2000 rating decision.  The RO has further indicated that a 60 percent disability rating required a regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The RO found such symptoms to not be documented by the Veteran's service treatment records or post-service medical records and initiated a reduction from the date of the initial grant. 

After reviewing the record and the law that existed at the time of the July 2000 rating decision, the Board finds that the decision to award a 60 percent evaluation for diabetes mellitus, with sexual dysfunction and retinopathy from September 1, 1999 was based upon clear and unmistakable error. The Board notes that the 60 percent rating was in effect for several years but was not protected. See 38 U.S.C.A. § 110. The Board finds that the RO, in the July 2000 rating decision, did not correctly apply the statutory and regulatory provisions that were in effect in July 2000.  The Veteran's service-connected diabetes mellitus, with sexual dysfunction and retinopathy, was rated under Diagnostic Code 7913. The provisions of Diagnostic Code 7913 in effect in July 2000 are the same as the current provisions. Under Diagnostic Code 7913, a 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  See 38 C.F.R. § 4.120, Diagnostic Code 7913.

Review of the record, which existed at the time of the July 2000 rating decision, shows that the Veteran required insulin and a restricted diet and/or hypoglycemic agent and restricted diet.  The record did not document that a medical provider had determined that a regulation of activities was necessary at that time.  Prior to his August 1999 discharge, the service treatment records document that the Veteran's diabetes mellitus was controlled by diet as recently as in a February 13, 1995 record.  In an April 28, 1997 service treatment record, the medical provider indicated that the Veteran should both diet and exercise.  In an October 6, 1997 service treatment record, the examiner noted that the Veteran's exercise was limited by back pain, not diabetes mellitus.  In a September 10, 1998 service treatment record, a medical provider noted that the Veteran could exercise with supervision and that he had noninsulin dependent diabetes.  The medical provider also recommended that the Veteran take post-meal evening walks.  

The Veteran also received a medical evaluation board in August 1998.  The examination report documented that the Veteran has had diabetes mellitus that was not under good control and that he has been on several oral medications without improvement.  In an endocrinology addendum to the medical evaluation board, a medical provider noted that the Veteran's diabetes mellitus was managed with glyburide twice daily and the Veteran initiated bedtime insulin therapy.

The Veteran also received a VA examination in December 1999.  The Veteran reported that he had previously taken oral hypoglycemic medication, and at that time was taking insulin.  The Veteran denied any episode or occurrence of diabetic coma or insulin shock.  The examiner diagnosed the Veteran with diabetes mellitus, with diabetic neuropathy and retinopathy.  

The Board finds the medical evidence to indicate that although the Veteran required insulin and a restricted diet at the time of the July 2000 rating decision, the Veteran did not require a regulation of activities.  There were no medical findings of such regulation.  Indeed, the medical evidence indicates that physical activity was advocated by the Veteran's medical providers.  

Thus, the Board finds that the grant of a 60 percent rating for the service-connected diabetes mellitus, with sexual dysfunction and retinopathy, in the July 2000 rating decision was clearly and unmistakably erroneous because the RO did not correctly apply the rating criteria in Diagnostic Code 7913. The Board finds that the RO has correctly reduced the 60 percent rating to 20 percent, effective September 1, 1999, and that restoration of a 60 percent rating is not warranted. The Board notes that the reduction does not affect the Veteran's award of special monthly compensation at the rate provided by 38 U.S.C.A. § 1114(k) for loss of use of a creative organ or the disability ratings for his service-connected diabetic neuropathy of the bilateral lower extremities. 


ORDER

Entitlement to a restoration of a 60 percent disability evaluation for diabetes mellitus, with sexual dysfunction and retinopathy, is denied. 


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


